EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into and effective as of
the 1st day of July, 2009, by and between Grubb & Ellis Healthcare REIT Inc., a
Maryland corporation (the “Company”), and Mark Engstrom (the “Executive”).

WHEREAS, the parties hereto wish to enter into the arrangements set forth herein
with respect to the terms and conditions of the Executive’s employment with the
Company from and after the Effective Date (as defined herein);

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1
EMPLOYMENT AGREEMENT

Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ the Executive, and the Executive agrees to be employed by the
Company, for the Employment Period defined herein. Terms used herein with
initial capitalization are defined in Section 10.

SECTION 2
TERM

The term of the Executive’s employment hereunder in the position referenced
under Section 3 will begin as of July 1, 2009 (the “Effective Date”) and will
conclude on June 30, 2011 (the “Original Term”) subject to earlier termination
as provided in Section 7 herein. At the sole discretion of the Company, the
Agreement may be extended for an additional one (1) year term (the “Renewal
Term”), by Company providing the Executive with written notice of such extension
at least one-hundred eighty (180) days prior to the Extension Date.

The Original Term and any Renewal Term, in their full duration, are herein
referred to as the “Employment Terms.” The period of the Executive’s employment
under this Agreement consisting of the Original Term and any Renewal Term,
except as may be terminated early pursuant to Section 7, is herein referred to
as the “Employment Period.”

SECTION 3
POSITION AND DUTIES

The Executive will serve as Executive Vice-President — Acquisitions of the
Company during the Employment Period. The title of Executive can be reasonably
adjusted by the Company. The Executive will render management services to the
Company as reasonably determined by the Board and Chief Executive Officer of the
Company (the “CEO”). The Company shall provide the Executive with necessary
authority and resources to discharge the Executive’s responsibilities under laws
and regulations applicable to the Company and Executive.

The Executive will report directly to the CEO. The Executive shall not be
required to take direction from or report to any other person unless otherwise
directed by the Board or the CEO. The Executive will devote the Executive’s best
efforts and full business time to the performance of the Executive’s duties
hereunder and the advancement of the business and affairs of the Company during
the Employment Period. The Executive may, consistent with the other provisions
of this Agreement and subject to pre-approval of the CEO, pursue other limited
outside interests, including but not limited to, devoting time to (A) serving on
corporate, civic or charitable boards or committees, (B) delivering lectures,
fulfilling speaking engagements or teaching at educational institutions and
(C) managing the Executive’s personal investments, so long as such activities do
not interfere with the full time performance of Executive’s responsibilities as
Executive Vice-President — Acquisitions of the Company in accordance with this
Agreement.

SECTION 4
PLACE OF PERFORMANCE

During the Employment Period, the Executive’s primary place of employment and
work location will be Scottsdale, Arizona, except for reasonable travel on
Company business and as otherwise reasonably requested by the CEO.

SECTION 5
COMPENSATION

Base Salary

During the Employment Period, the Company will pay to the Executive an annual
base salary (the “Base Salary”), which initially will be Two Hundred
Seventy-Five Thousand Dollars ($275,000.00). The Base Salary will be reviewed by
the Compensation Committee of the Board (the “Compensation Committee”) no less
frequently than annually and may be increased or decreased at the sole
discretion of the Compensation Committee. If the Executive’s Base Salary is
increased, the increased amount will be the Base Salary for the remainder of the
Employment Period. The Base Salary will be payable semi-monthly or in such other
installments as will be consistent with the Company’s payroll procedures in
effect from time to time.

Bonus

During the Employment Period, the Executive will be eligible to earn an annual
performance bonus in an amount determined at the sole discretion of the
Compensation Committee for each year. It is the intention of the parties hereto
that the Company shall establish bonus parameters for the Executive with respect
to each fiscal year of the Employment Period. Executive acknowledges and agrees
that his annual bonus is not guaranteed at any level, rather it is to be
determined solely by the Compensation Committee, in its sole discretion. The
Compensation Committee will establish the performance goals and objectives on
which the annual bonus will be based. The Executive’s initial full year annual
target bonus will be up to 100% of the Base Salary (pro-rata for the time worked
in the fiscal year). In the event that a target bonus is not established with
respect to any subsequent fiscal year, the Executive’s target bonus shall be
deemed to be the target bonus established under this Agreement for the
immediately preceding year.

Equity Compensation – Restricted Stock Units

Subject to the approval of the Board of Directors and the conditions and
restrictions herein, within sixty (60) days after the Executive relocates to the
Phoenix, Arizona metropolitan area, the Company will grant to the Executive
40,000 restricted stock units (the “Restricted Stock Units”). The date of such
grant shall be referred to herein as the “Grant Date.” Subject to the
Executive’s continued employment by the Company through each vesting date, the
Restricted Stock Units will vest and convert to shares of the Company’s Common
Stock in equal annual installments of 33-1/3% each, on the first, second and
third anniversaries of the Grant Date. The Restricted Stock Units shall be
granted pursuant to, and will be subject to the terms and conditions of, the NNN
Healthcare/Office REIT, Inc. 2006 Incentive Plan (the “Plan”) and the Company’s
standard Restricted Stock Unit Agreement. If there is any inconsistency or
ambiguity among this Agreement, the Plan or the Restricted Stock Unit Agreement,
the Plan shall prevail.

Participation – Equity Interest

The Company is currently contemplating a “Follow-On Offering” (the “Follow-On
Offering”). In the event the Company proceeds with the Follow-On Offering, is
ultimately successful in raising funds and for so long as the Executive remains
with the Company and performs to the satisfaction of the Company, the Executive
shall be entitled to receive a direct or indirect equity interest in the Company
(which equity interest may be held by a limited liability company managed by the
Company in which the Executive is a member) (the “Equity Interest”) entitling
the Executive to distributions or dividends upon the achievement of certain
returns or benchmarks by the Company related to the value of the assets acquired
by the Company with the proceeds of the Follow-On Offering.

Subject to Board approval of the establishment of the Equity Interest program,
the terms of the Equity Interest, the documents that convey the Equity Interest
and the receipt of all regulatory approvals necessary for the Company to conduct
the Follow-On Offering in all fifty (50) states, Puerto Rico and the District of
Columbia, the Company shall issue up to a possible .25% interest to the
Executive in the appreciation (the “Appreciation”) that the Company realizes
from properties and other interests acquired using proceeds from the Follow-on
Offering after the distribution by the Company to its stockholders of the gross
purchase price for all of the Company’s issued shares (as reduced by any shares
redeemed pursuant to the Company’s stock redemption plan) and a cumulative 8%
per annum return on the gross purchase price for all such shares, as will be
described in the documents that evidence the Equity Interest; provided that the
Executive acknowledges the terms of the Equity Interest have not been finally
determined by the Board and that changes to the terms of the Equity Interest may
be required by the Board in order for the Follow-On Offering to be declared
effective by each of the regulatory authorities with jurisdiction over the
Follow-On Offering and that, as a result of such changes, the right to receive
the Equity Interest is subject to modification or elimination.

Notwithstanding any other provisions herein to the contrary, the Company’s
obligation to issue and the Executive’s right to receive the Equity Interest is
subject to the following:

(i) Notwithstanding any other provisions herein to the contrary, the Executive
acknowledges and agrees that: (i) the Executive has not received and the Company
has not provided any assurance or representation of any kind relating to the
Equity Interest; (ii) the Executive does not have any expectation of any minimum
level of a direct or indirect equity interest in the Company or a subordinated
participation interest in the Company; (iii) neither the Company nor any
director, officer, shareholder, partner, member, employee, trustee,
representative or agent of the Company shall have any liability or
responsibility to the Executive for any act or omission performed or failed to
be performed by it, or for any losses, claims, costs, damages, or liabilities
arising from any such act or omission relating to the acquisition, management,
operation, or disposition of the Company’s assets; (iv) the Company shall have
full power, authority, discretion and control with respect to its assets; and
(v) any rights of the Executive to the Equity Interest, if any, are personal to
the Executive and, notwithstanding any other provisions herein to the contrary,
may not be assigned by the Executive except to the extent permitted by the
documents that evidence such interest. The foregoing provisions are of material
importance to the Company. The Executive acknowledges and agrees that the
Company has agreed to the grant of the Equity Interest (subject to the
provisions herein), if any, in reliance of the Executive’s agreement to the
foregoing provisions.

(ii) Notwithstanding any other provisions herein to the contrary, if this
Agreement is terminated by the Company for Cause, then the Equity Interest shall
be forfeited.

(iii) Notwithstanding any other provision herein to the contrary, if the
Executive terminates this Agreement for any reason, other than for Good Reason,
then the Equity Interest shall be forfeited.

(iv) Notwithstanding any other provisions herein to the contrary, payment of the
Equity Interest shall be subject to and conditioned upon the Executive’s
compliance with all applicable laws, rules and regulations and the Executive’s
compliance with the terms of this Agreement.

(v) Notwithstanding any other provisions herein to the contrary, retention of
the Equity Interest shall be subject to and conditioned upon the Executive’s
continued employment with the Company in accordance with this Agreement.

(vi) Notwithstanding any other provisions herein to the contrary, retention of
the Equity Interest shall be subject to and conditioned upon the Executive’s
compliance with the terms and conditions of the Non-Compete Agreement (as
defined herein).

Benefits

During the Employment Period, the Executive will be entitled to all employee
benefits and perquisites made available to senior executives of the Company,
including, without limitation, group medical, dental, vision, life insurance,
long-term disability insurance, retirement, pension, 401(k) savings plans and/or
prescription drug plan coverage, subject to the condition that the Executive is
eligible for participation in any such plans. The Company shall pay 100% of the
premium cost of the Company’s health insurance coverage provided to the
Executive (and the Executive’s dependants, if applicable) by the Company from
time to time. Nothing contained in this Agreement will prevent the Company from
terminating plans, changing carriers or effecting modifications in employee
benefits coverage for the Executive as long as such modifications affect all
similarly situated senior executives of the Company.

Vacation; Holidays

During the Employment Period, the Executive will be entitled to all public
holidays observed by the Company and vacation days in accordance with the
applicable vacation policies for senior executives of the Company, which
vacation days will be taken at a reasonable time or times. The Executive will
initially be entitled to four (4) weeks vacation per year, and accrual of
vacation time is capped at a maximum of four (4) weeks.

Directors and Officers Insurance and Indemnification

The Company shall maintain insurance to insure the Executive against claims
arising out of an alleged wrongful act by the Executive while acting in good
faith as an officer of the Company or one of its subsidiaries. The Company shall
further indemnify and exculpate the Executive from money damages incurred as a
result of claims arising out of an alleged wrongful act by the Executive while
acting in good faith as an officer or employee of the Company, or of its
subsidiaries, to the fullest extent permitted under applicable law.

Withholding Taxes and Other Deductions

To the extent required by law, the Company will withhold from any payments due
to the Executive under this Agreement any applicable federal, state or local
taxes and such other deductions as are prescribed by law or authorized by the
Executive. With respect to any taxable event related to the Restricted Stock
Units, the Executive may, subject to prior approval by the Compensation
Committee, elect that any withholding requirement be satisfied, in whole or in
part, by withholding from the Restricted Stock Units shares of Common Stock
having a Fair Market Value (as defined in the Plan) on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as the Compensation
Committee establishes.

SECTION 6
EXPENSES

During the Employment Period, the Executive is expected and is authorized,
subject to the business expense policies as determined by the Company, to incur
reasonable expenses in the performance of the Executive’s duties hereunder,
including the costs of entertainment, travel, and similar business expenses.
During the Employment Period, the Company will promptly reimburse the Executive
for all such expenses upon periodic presentation by the Executive of an
accounting of such expenses on terms applicable to senior executives of the
Company. During the Employment Period, the Executive shall be entitled to
upgrade to “First Class” airfare for all flights over three (3) hours in
duration; provided, however, the Executive shall not be entitled for an upgrade
for any flights between Denver, Colorado and Phoenix, Arizona. In addition, the
Executive shall be entitled to be reimbursed for all relocation expenses (up to
a maximum of $30,000) pursuant to the Executive’s relocation from Colorado to
the Phoenix, Arizona metropolitan area.

SECTION 7
TERMINATION OF EMPLOYMENT

Any termination of the Executive’s employment by the Company or by the Executive
will be communicated by written Notice of Termination to the other party hereto
in accordance with Section 10. For purposes of this Agreement, a “Notice of
Termination” will mean a notice which will indicate the specific termination
provision in this Agreement relied upon, if any, and will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employment Period under the provision so indicated.
Termination of the Employment Period will take effect on the Date of
Termination. The Employment Period will be terminated under the following
circumstances:

Death

The Executive’s employment will terminate upon the Executive’s death.

By the Company

The Company may terminate the Executive’s employment:

(i) if the Executive will have been unable to perform, in the opinion of a
competent physician selected by the Board, any or all of the Executive’s duties
hereunder, either with or without reasonable accommodation, by reason of
illness, physical or mental disability or other similar incapacity, which
inability will continue for more than three consecutive months, or any six
months in a twelve-month period (a “Disability”); or

(ii) with or without Cause.

By the Executive

The Executive may terminate his employment at any time for Good Reason or
without Good Reason.

Return of Information

The Executive agrees to deliver to the Company at the termination of the
Executive’s employment all records, files, software, software code, memoranda,
reports, customer lists, drawings, plans, sketches, documents, technical
information, contracts, sales or marketing materials, personnel information,
financial information, and the like (together with all copies of such documents
and things) relating to the business of the Company and its Affiliates and their
predecessors which the Executive may then possess or have under the Executive’s
control.

SECTION 8
COMPENSATION UPON TERMINATION

The Executive’s employment must be terminated during the Employment Period in
order for the Executive to receive any payment or other benefit under this
Section 8.

Death

If the Executive’s employment terminates during the Employment Period as a
result of the Executive’s death, the Company will pay to the Executive’s estate,
or as may be directed by the legal representatives of such estate, within thirty
(30) days following the Date of Termination any accrued but unpaid Base Salary
through the Date of Termination and all unvested Restricted Stock Units will
become fully vested on the Date of Termination. All other unpaid amounts, if
any, which the Executive has accrued and is entitled to as of the Date of
Termination in connection with any fringe benefits or under any bonus or
incentive compensation plan or program of the Company pursuant to Section 5 will
be paid in accordance with the terms of such arrangements. The Company will have
no further obligations to the Executive under this Agreement or otherwise (other
than pursuant to any employee benefit plan and any life insurance, death in
service or other equivalent policy for the benefit of the Executive).

Disability

If the Company terminates the Executive’s employment during the Employment
Period because of the Executive’s Disability, the Company will pay to the
Executive within thirty (30) days following the Date of Termination any accrued
but unpaid Base Salary through the Date of Termination. All other unpaid
amounts, if any, which the Executive has accrued and is entitled to as of the
Date of Termination in connection with any fringe benefits or under any bonus or
incentive compensation plan or program of the Company pursuant to Section 5 will
be paid in accordance with the terms of such arrangements. In addition, if the
Company terminates the Executive’s employment during the Employment Period
because of the Executive’s Disability, then all unvested Restricted Stock Units
will become fully vested on the Date of Termination and the Executive will be
entitled to the COBRA benefit provided under subsection (iii) of the Separation
Benefits set forth in this Section 8. The Company will have no further
obligations to the Executive under this Agreement or otherwise (other than
pursuant to any employee benefit plan and any disability or other medical
insurance policy for the benefit of the Executive).

By the Company for Cause; By the Executive Without Good Reason

If the Company terminates the Executive’s employment during the Employment
Period for Cause or if the Executive terminates his employment during the
Employment Period without Good Reason, the Company will pay to the Executive
within thirty (30) days following the Date of Termination any accrued but unpaid
Base Salary through the Date of Termination. All other unpaid amounts, if any,
which the Executive has accrued and is entitled to as of the Date of Termination
in connection with any fringe benefits or under any bonus or incentive
compensation plan or program of the Company pursuant to Section 5 will be paid
in accordance with the terms of such arrangements. Other than as set forth in
this Section 8, the Company will have no further obligations to the Executive
under this Agreement or otherwise (other than pursuant to any employee benefit
plan).

By the Company Without Cause; By the Executive for Good Reason

If the Company terminates the Executive’s employment during the Employment
Period other than for Cause, Disability or death, or the Executive terminates
his employment during the Employment Period for Good Reason, the Executive will
be entitled to the Separation Benefits (as defined in this Section 8). Other
than as set forth herein, the Company will have no further obligations to the
Executive under this Agreement or otherwise (other than pursuant to any employee
benefit plan).

Nothing in this Section 8 will be deemed to operate or will operate as a
release, settlement or discharge of any liability of the Executive to the
Company or others for any action or omission by the Executive, including without
limitation any actions which formed, or could have formed, the basis for
termination of the Executive’s employment for Cause.

General Release

The Executive will execute a customary general release in a form satisfactory to
the Company in furtherance of this Agreement and as a condition to the receipt
of any Separation Benefits (the “Release”). Nothing in this Section 8 will be
deemed to operate or will operate as a release, settlement or discharge of any
liability of the Executive to the Company or others for any action or omission
by the Executive, including without limitation any actions which formed, or
could have formed, the basis for termination of the Executive’s employment for
Cause.

Separation Benefits

For purposes of this Agreement, “Separation Benefits” will mean:

(i) payment by the Company to the Executive of:



  (A)   any accrued but unpaid Base Salary through the Date of Termination,
payable in a lump sum within thirty (30) days following the Date of Termination;
and



  (B)   any other unpaid amounts, if any, which the Executive has accrued and is
entitled to as of the Date of Termination in connection with any fringe benefits
or under any bonus or incentive compensation plan or program of the Company
pursuant to Section 5, payable in accordance with the terms of such
arrangements.

(ii) payment by the Company of a severance benefit in the amount equal to two
(2) times his Base Salary (“Severance Payment”), payable in a lump sum within
sixty (60) days following the Date of Termination, the exact payment date to be
determined by the Company;

(iii) if the Executive elects to continue participation in any group medical,
dental, vision and/or prescription drug plan benefits to which the Executive
and/or the Executive’s eligible dependents would be entitled under Section 4980B
of the Code (COBRA), then the Company will pay to Executive any applicable
premium under COBRA for participation in such plans for a period of six
(6) months beginning on the Date of Termination, subject to the condition that
the Executive remains eligible for participation in such plans;

(iv) all outstanding, unvested Restricted Stock Units will become fully vested,
and will convert to shares of the Company’s Common Stock, on the Date of
Termination; and

(v) the Executive shall remain entitled to the Equity Interest pursuant to the
restrictions set forth in Section 5 above.

Notwithstanding any other provisions herein to the contrary, the Executive’s
receipt of the Separation Benefits shall be subject to and conditioned upon
Executive’s compliance with the terms and conditions of the Non-Compete
Agreement (defined below) and the Executive having executed, within 45 days
after the Date of Termination, the Release and such Release having not been
revoked within such time period.

SECTION 9
NON-COMPETE

Concurrently with the execution hereof, the Executive shall enter into a
non-compete agreement (“Non-Compete Agreement”) to be provided by the Company.

SECTION 10
MISCELLANEOUS

Notices

All notices, demands, requests or other communications required or permitted to
be given or made hereunder will be in writing and will be delivered via
overnight courier, telecopied or mailed by first class registered or certified
mail, postage prepaid, addressed as follows:

                  
(a) If to the Company:
       
Grubb & Ellis Healthcare REIT, Inc. The Promenade, Suite 440 16427 North
Scottsdale Road Scottsdale, AZ 85254 Fax: (480) 991-0755 Attention: CEO With a
copy to:
       
Cox, Castle & Nicholson LLP 2049 Century Park East, Suite 2800 Los Angeles, CA
90067 Fax: (310) 277-7889 Attention: John F. Nicholson, Esq.

(b) If to the Executive:

Mark Engstrom

19062 Eagle Ridge Drive

Golden, Colorado 80401

at the address on the books and records of the Company at the time of such
notice, or to such other address as may be designated by either party in a
notice to the other. Each notice, demand, request or other communication that
will be given or made in the manner described above will be deemed sufficiently
given or made for all purposes three days after it is deposited in the U.S.
mail, postage prepaid, or at such time as it is delivered to the addressee (with
the return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

Severability

The invalidity or unenforceability of any one or more provisions of this
Agreement will not affect the validity or enforceability of the other provisions
of this Agreement, which will remain in full force and effect.

Survival

It is the express intention and agreement of the parties hereto that the
provisions of Sections 8 and 9 will survive the termination of employment of the
Executive. In addition, all obligations of the Company to make payments
hereunder will survive any termination of this Agreement on the terms and
conditions set forth herein.

Assignment

The rights and obligations of the parties to this Agreement will not be
assignable or delegable, except that (i) in the event of the Executive’s death,
the personal representative or legatees or distributees of the Executive’s
estate, as the case may be, will have the right to receive any amount owing and
unpaid to the Executive hereunder, and (ii) the rights and obligations of the
Company hereunder will be assignable and delegable in connection with any
merger, consolidation or sale of all or substantially all of the assets of the
Company and any similar event with respect to any successor corporation.
Notwithstanding anything herein to the contrary, the rights and obligations of
the Company hereunder will inure to the benefit of, and will be binding upon,
any successor to the Company or its business by merger or otherwise, whether or
not there is an express assignment, delegation or assumption of such rights and
obligations.

Dispute Resolution

In the event that any dispute or disagreement arises between the parties in
connection with any provision of this Agreement, the parties shall first submit
such disagreements to mediation. Either party may commence mediation by
providing to JAMS and the other party a written request for mediation, setting
forth the subject of the dispute and the relief requested. The parties will
cooperate with JAMS and with one another in selecting a mediator from JAMS panel
of neutrals, and in scheduling the mediation proceedings. The parties will share
equally in the costs of mediation. All offers, promises, conduct and statements,
whether oral or written, made in the course of the mediation by any of the
parties, their agents, employees, experts and attorneys, and by the mediator or
any JAMS employees, are confidential, privileged and inadmissible for any
purpose, including impeachment, in any proceeding involving the parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation. Either party may commence a legal action with respect to the matters
submitted to mediation at any time following the initial mediation session or
forty-five (45) days after the date of filing the written request for mediation,
whichever occurs first.

Binding Effect

Subject to any provisions hereof restricting assignment, this Agreement will be
binding upon the parties hereto and will inure to the benefit of the parties and
their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns.

Amendment; Waiver

This Agreement will not be amended, altered or modified except by an instrument
in writing duly executed by the parties hereto. No waiver by either of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement will thereafter be construed as a waiver of any subsequent breach or
default of a similar nature. The failure of either of the parties, on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder will not be construed as a waiver of
any such provisions, rights or privileges hereunder, or a waiver of any
subsequent breach or default of a similar nature.

Headings

Section and subsection headings contained in this Agreement are inserted for
convenience of reference only, will not be deemed to be a part of this Agreement
for any purpose, and will not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.  

Governing Law

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, will be governed by and construed in accordance
with the laws of the State of Arizona (but not including the choice of law rules
thereof).

Entire Agreement

This Agreement constitutes the entire agreement between the parties respecting
the employment of the Executive, there being no representations, warranties or
commitments between the parties except as set forth herein.

Counterparts

This Agreement may be executed in two or more counterparts, each of which will
be an original and all of which will be deemed to constitute one and the same
instrument.

Provisions Regarding Code Section 409A

This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements Section 409A of the
Code and applicable Internal Revenue Service guidance and Treasury Regulations
issued thereunder (and any applicable transition relief under Section 409A of
the Code).

Notwithstanding anything in this Agreement to the contrary, to the extent that
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable hereunder by reason of the Executive’s termination of employment,
such amount or benefit will not be payable or distributable to the Executive by
reason of such circumstance unless (i) the circumstances giving rise to such
termination of employment meet any description or definition of “separation from
service” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definitions),
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise. If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service,” or such later date as may be
required by the following paragraph.

If any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of the Executive’s
separation from service during a period in which the Executive is a “specified
employee” (as defined in Section 409A of the Code and applicable regulations),
then payment or commencement of such non-exempt amounts or benefits shall be
delayed until the earlier of (i) thirty (30) days following Executive’s death,
or (ii) the first day of the seventh month following the Executive’s separation
from service.

Whenever in this Agreement the provision of payment or benefit is conditioned on
the Executive’s execution and non-revocation of a general release of claims,
such release, must be executed, and all revocation periods shall have expired,
within 60 days after the Date of Termination, but the Company may elect to
commence payment at any time during such 60-day period.

If the Executive (or the Executive’s spouse or eligible dependents) is entitled
to be paid or reimbursed for any taxable expenses under this Agreement,
including, but not limited to, those expenses provided in Sections 5 and 6, and
such payments or reimbursements are includible in the Executive’s federal gross
taxable income, the amount of such expenses reimbursable in any one calendar
year shall not affect the amount reimbursable in any other calendar year, and
the reimbursement of an eligible expense must be made no later than December 31
of the year after the year in which the expense was incurred. No right of the
Executive to reimbursement of expenses under this Agreement, including, but not
limited to, those provided in Sections 5 and 6, shall be subject to liquidation
or exchange for another benefit.

Definitions

“Affiliate” means any entity from time to time designated by the Board and any
other entity directly or indirectly controlling or controlled by or under common
control with the Company. For purposes of this definition: “control” means the
power to direct the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.  

“Board” means the board of directors of the Company.

“Cause” means: (i) the Executive’s conviction of or entering into a plea of
guilty or no contest to a felony or a crime involving moral turpitude or the
intentional commission of any other act or omission involving dishonesty or
fraud that is materially injurious to the Company or any of its Affiliates;
(ii) the Executive’s substantial and repeated failure to perform duties of the
office(s) held by the Executive, as reasonably directed by the CEO, if such
failure is not cured within thirty (30) days after the Executive receives
written notice thereof; (iii) gross negligence or willful misconduct in the
performance of the Executive’s duties which materially injures the Company or
its reputation; or (iv) the Executive’s willful breach of the material covenants
of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Date of Termination” means: (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability,
thirty (30) days after Notice of Termination, provided that the Executive will
not have returned to the performance of the Executive’s duties on a full-time
basis during such thirty (30) day period; (iii) if the Executive’s employment is
terminated by the Company for Cause, the date specified in the Notice of
Termination; (iv) if the Executive’s employment is terminated during the
Employment Period, either by the Company or the Executive, for any other reason,
the date specified in the Notice of Termination; or (v) if the Executive’s
employment is terminated by reason of expiration of the Employment Period by its
terms, the date on which the Employment Period expires by its terms.

“Good Reason” means, in the absence of a written consent of the Executive:
(i) except for Executive nonperformance, a material diminution in the
Executive’s authority, duties or responsibilities, as contemplated by Section 3
of this Agreement (provided that this provision will not apply if Executive’s
Base Salary is kept in place) or (ii) except in connection with a material
decrease in the business of the Company, a diminution in the Executive’s Base
Salary in excess of thirty percent (30%). Notwithstanding the foregoing, (A) the
Executive must notify the Company in writing of any event or condition described
in subsection (i) or (ii) hereof within ninety (90) days of the initial
existence of such event or condition, (B) the Company will have at least thirty
(30) days after receipt of such notice from the Executive to cure such initial
event or condition, and (C) the Executive must separate from service with the
Company within ninety (90) days after the end of the cure period described in
(B) hereof.

[Signatures on Following Page]

1

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

COMPANY:

GRUBB & ELLIS HEALTHCARE REIT, INC.,
A Maryland corporation

By:

         
/s/ Scott D. Peters
   
 
   
Scott D. Peters
Chief Executive Officer

EXECUTIVE:

         
/s/ Mark Engstrom
   
 
   
Name: Mark Engstrom
Date: July 7, 2009

2